DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Response to Restriction / Election
The Examiner acknowledges Applicants’ election of Species I: Figs. 1 and 2 which is directed to Claims 1-2 and 5-16 in the Response to Restriction / Election (p. 6, second full paragraph of Applicants’ Response).  As such, Claims 3 and 4 are withdrawn from consideration (it was noticed by the Examiner, however, that the status identifier for Claim 4 was incorrectly indicated as “(previously presented)” in Applicants’ Response to Restriction / Election reply).  As Applicants did not further provide any evidence to support a traversed election of the claimed invention in the response filed on July 25, 2021, the Examiner is treating Applicants’ election as though it has been made without traverse and Applicants’ election is made FINAL.  In Applicants’ Response Claim 1 is amended and Claims 2 and 5-7 are canceled.  Thus, Claims 1, 3-4, and 8-16 are pending with Claims 3 and 4 being withdrawn from consideration which leaves Claims 1 and 8-16 for examination on the merits in the U.S. National stage application. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			rotor end (Claim 1, line 7), drive end (Claim 1, line 8) (labeling each of these axial ends of the pump housing (4) in Fig. 1 will enhance the understanding the layout of Applicants’ eccentric screw pump for a reader of the specification),  
			a rotor stub connecting the rotor to the coupling rod (Claim 1, lines 17 and 18; Fig. 1 only shows a rotor stub (21, Fig. 1) connecting the rotor (2) to the rotor-end coupling (12) which is not the rotor stub (21) connecting to rotor (2) to the coupling rod (10) itself),
			a drive-end housing collar securing the pump housing to the drive (Claim 1, lines 21 and 22, the drive (3, Figs. 1 and 3) is axially spaced apart from the drive-end housing collar (16, Fig. 1) so it is not understood how the drive-end housing collar (16) can actually secure the pump housing (4) to the drive (3)),
			exposed rotor-end coupling (Claim 1, line 27) (rotor-end coupling (12) is disposed in the pump housing (4) as shown in Fig. 1, and as such, cannot be exposed with movement of displaceable second element 17b, Figs. 1 and 2),
			at least one seal (Claim 8, line 3),
			two telescopically displaceable sleeves (Claim 11, line 3), and
			pump system, at least one drainage tank, eccentric screw pump connected to at least one drainage tank (Claim 15).
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
				Axis A (labeled in the middle right portion of Fig. 1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	ECCENTRIC SCREW COMPRESSOR HAVING DISCPLACEABLE ROTOR-END HOUSING COLLAR ELEMENT TO EXPOSE ROTOR END CONNECTOR LOCATED AT A SEPARATION POINT

The disclosure is objected to because of the following informalities:
	an Abstract on a separate page of the application was not found submitted by Applicants in the file wrapper,
	the section headers are missing from the disclosure (the Examiner acknowledges Applicants’ response to add these section headers upon the indication of an allowable claim (p. 6, third full paragraph in Applicants’ Response to Restriction / Election),
	the specification describes element 17 as both the stator-end housing collar 17 (p. 13, lines 12-15) and the rotor-end collar 17 (p. 14, lines 4-6) as the same element which is confusing to a reader of the specification,
	It is not understood what the phrase “is can be slid axially toward the housing opening 6” (p. 14, line 7) means, 
	“the coupling coupling 12” (p. 14, line 14) should be ‘the coupling [[
	“the first element 17b” (p. 14, line 25) should be ‘the first element 17a [[
	“the second element 17a” (p. 14, line 25) should be ‘the second element 17b [[
	Claim 1 recites a rotor-end housing collar (17, Fig. 1) yet the specification describes element 17 as both a stator-end housing collar 17 and a rotor-end housing collar 17 (compare p. 13, lines 12-15 with p. 14, lines 4-6). To enhance the clarity of understanding for a reader of the specification, the Examiner encourages Applicants to use a consistent element name for element 17 and consistently apply this name throughout the specification and the claims.   
	Appropriate correction is required.


Claim Objections
The following claims are objected to because of the following informalities:  
		“the first element” (Claim 1, line 27 and Claim 9) should be ‘the fixed first element”, and
		“the second element” (Claim 1, next to last line and Claim 11) should be ‘the second displaceable element’.  
	Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “a drive end [of the pump housing] connected to the drive” (Claim 1, line 8) is not found described or shown in the specification.  In contrast, the specification describes that a connecting shaft (9) is connected to the drive (3, p. 1, lines 10 and 11, Figs. 1 and 3) which is not a drive end of the pump housing (this end of pump housing (4) crosses the arrowhead of the lead line of reference numeral 11, Fig. 1) connected to the drive (3).
	The phrase “a rotor-end housing collar having a fixed first element 24fixed relative to the pump housing and an axially displaceable 25second element that is releasably fixable to the stator and that 26can be pushed axially toward the housing opening of the pump 27housing onto the first element to expose the rotor-end coupling” (Claim 1, lines 23-29) is not found described as such in the specification or shown in the drawings.  In contrast, the specification describes that the rotor end connector is disposed at the separation point (20, p. 14, lines 4-17 especially lines 6-9, Fig. 1) and the rotor end connector is exposed when the second displaceable element (17b, Fig. 2) is movingly telescoped on to the fixed first element (17a).  The rotor end connector is not the rotor-end coupling (12, Fig. 1) which is instead disposed within the pump housing (4, Fig. 1) and which is the current element recited in the Claim 1, line 27.  28
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “a drive end [of the pump housing] connected to the drive” (Claim 1, line 8) in combination with a viewing of Figs. 1 and 3 makes the claim indefinite in that it is not understood how the physical structure of the pump housing at the drive end of the pump housing (the drive end of pump housing (4) crosses the arrowhead of the lead line of reference numeral 11, Fig. 1) can physically be connected to the drive (3) when the drive (3) itself is dispose axially remote from the drive end of the pump housing (4).  Additionally, the drive (3) is only structurally connected directly to a right end of the connection shaft (9) as shown in Fig. 3 which is not the drive end of the pump housing.   


In Regard to Claim 16
	The elements “a rotor” and “a rotor stub” (Claim 16, lines 2 and 3) each make the claim indefinite in that it is not understood if these are the same rotor and rotor stub previously recited in Claim 1 (Claim 1, lines 4 and 17) from which Claim 16 depends.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In Regard to Claim 16
	Claim 1 is directed to an eccentric screw pump that recites a rotor and a rotor stub (Claim 1, lines 4 and 17).  As the eccentric screw pump includes the elements of the rotor assembly (i.e., the rotor and rotor stub) as recited in Claim 16, Claim 16 is not narrower than Claim 1 from which Claim 16 depends.  
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  The cited references US6877967, US5688114, and US5769618 show elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday September 2, 2021

/Mary Davis/Primary Examiner, Art Unit 3746